UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: November 30 Date of reporting period:August 31, 2011 Item 1. Schedule of Investments. FAMCO MLP & Energy Infrastructure Fund SCHEDULE OF INVESTMENTS - As of August 31, 2011 (Unaudited) Principal Amount Value CORPORATE BONDS - 29.5% $ BreitBurn Energy Partners LP / BreitBurn Finance Corp. $ 8.625%, 10/15/2020 Chesapeake Energy Corp. 6.875%, 8/15/2018 Chesapeake Energy Corp. 6.625%, 8/15/2020 Plains Exploration & Production Co. 7.625%, 4/1/2020 Range Resources Corp. 7.250%, 5/1/2018 Spectra Energy Capital LLC 7.500%, 9/15/2038 Sunoco, Inc. 5.750%, 1/15/2017 Teekay Corp. 8.500%, 1/15/2020 Tesoro Corp. 6.500%, 6/1/2017 TransCanada PipeLines Ltd. 7.625%, 1/15/2039 Williams Companies, Inc. 8.750%, 3/15/2032 TOTAL CORPORATE BONDS (Cost $4,810,167) Number of Shares Value COMMON STOCKS - 48.2% ENERGY - 39.0% Anadarko Petroleum Corp. Chesapeake Energy Corp. ConocoPhillips El Paso Corp. Enbridge Energy Management LLC EQT Corp. Kinder Morgan Management LLC Occidental Petroleum Corp. FAMCO MLP & Energy Infrastructure Fund SCHEDULE OF INVESTMENTS - As of August 31, 2011 (Unaudited) Number of Shares Value Pioneer Natural Resources Co. $ Spectra Energy Corp. Teekay Offshore Partners LP TransCanada Corp. Williams Companies, Inc. UTILITIES - 9.2% CenterPoint Energy, Inc. National Fuel Gas Co. NiSource, Inc. ONEOK, Inc. TOTAL COMMON STOCKS (Cost $7,204,890) MASTER LIMITED PARTNERSHIPS - 21.2% Alliance Holdings GP LP Crestwood Midstream Partners LP - Class C^ DCP Midstream Partners LP Energy Transfer Equity LP Enterprise Products Partners LP Genesis Energy LP PAA Natural Gas Storage LP Plains All American Pipeline LP TC PipeLines LP Western Gas Partners LP Williams Partners LP TOTAL MASTER LIMITED PARTNERSHIPS (Cost $3,386,450) SHORT TERM INVESTMENT - 0.8% Fidelity Institutional Money Market - Treasury Only Portfolio 0.01%† TOTAL SHORT TERM INVESTMENT (Cost $128,181) FAMCO MLP & Energy Infrastructure Fund SCHEDULE OF INVESTMENTS - As of August 31, 2011 (Unaudited) TOTAL INVESTMENTS - 99.7% $ (Cost $15,529,688) Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100% $ LLC Limited Liability Company LP Limited Partnership † The rate quoted is the annualized seven-day yield at period end. ^ Illiquid Security. Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended, or otherwise restricted. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security fair valued under direction of the Board of Trustees.The aggregate value of such investments is 2.5% of net assets. Sector Representation as of 8/31/11 (% of net assets) Common Stocks % Corporate Bonds % Master Limited Partnerships % Short-Term Investment % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Schedule of Investments. FAMCO MLP & Energy Infrastructure Fund NOTES TO SCHEDULE OF INVESTMENTS August 31, 2011 (Unaudited) Note 1 – Organization The FAMCO MLP & Energy Infrastructure Fund (the “Fund”) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is long-term capital appreciation and current income. The Fund commenced investment operations on September 9, 2010. Note 2 –Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (OTC) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the last available bid price for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. (b) Master Limited Partnerships An MLP is an entity receiving partnership taxation treatment under the U.S. Internal Revenue Code of 1986 (the “Code”), the partnership interests or “units” of which are traded on securities exchanges like shares of corporate stock. Holders of MLP units generally have limited control and voting rights on matters affecting the partnership. The value of the Fund’s investment in MLPs depends largely on the MLPs being treated as partnerships for U.S. federal income tax purposes. If an MLP does not meet current legal requirements to maintain partnership status, or if it is unable to do so because of tax law changes, it would be taxed as a corporation and there could be a material decrease in the value of its securities. (c) Sector Concentration Risk The focus of the Fund’s portfolio on a specific industry may present more risks than if the portfolio were broadly diversified over numerous industries. A downturn in energy related industries would have a larger impact on a Fund than on an investment company that does not concentrate in such industries. At times, the performance of the Fund’s investments may lag the performance of other industries or the broader market as a whole. Such underperformance may continue for extended periods of time. Note 3 – Federal Income Taxes At August 31, 2011, gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes were as follows: FAMCO MLP & Energy Infrastructure Fund NOTES TO SCHEDULE OF INVESTMENTS August 31, 2011 (Unaudited) (Continued) Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 –Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of August 31, 2011, in valuing the Fund’s assets carried at fair value: FAMCO MLP & Energy Infrastructure Fund NOTES TO SCHEDULE OF INVESTMENTS August 31, 2011 (Unaudited) (Continued) Level 1 Level 2 Level 3* Total Assets Table Investments, at Value: Corporate Bonds $
